*830Petition for writ of certiorari to the Criminal Court of Cook County and Circuit Court of Will County, Illinois;
*831No. 1330.
No. 1331.
No. 1332.
No. 1333.
May 19, 1947.
Petition for writ of certiorari to the Criminal Court of Cook County, Illinois;
Petition for writ of certiorari to the Criminal Court of Cook County, Illinois ;
Petition for writ of certiorari to the Circuit Court of Will County, Illinois; and
Petition for writ of certiorari to the Criminal Court of Cook County, Illinois.
Denied.